In a negligence action by an infant plaintiff to recover damages for personal injuries caused by a collision between a bicycle he was riding and defendant’s automobile, and by the infant’s father to recover damages for medical expenses and loss of services, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered March 5, 1950, dismissing the complaint upon the jury’s verdict in favor of the defendant, after trial. Judgment affirmed, with costs. No opinion. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.